Citation Nr: 0327740	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  02-03 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for degenerative joint disease of the left wrist.

2.  Entitlement to an increased rating for residuals of a 
fractured transverse process at the L-1 level, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of 
fractures to the eighth, tenth, and eleventh ribs.

4.  Entitlement to a compensable rating for residuals of a 
gunshot wound to the left knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted service connection and 
assigned an initial rating of 10 percent for degenerative 
joint disease of the left wrist, and continued the ratings of 
the veteran's other service-connected disabilities.  The 
veteran asserts that higher evaluations are appropriate for 
each disability.


REMAND

The evidence of record shows that the veteran requested 
increased evaluations for all of his service-connected 
disabilities in September 2000.  In January 2001, the veteran 
underwent VA examination; however, the examiner did not 
render any opinions as to the veteran's functional 
limitations due to pain, weakness, or any incoordination 
and/or excess fatigue during periods of exacerbation of 
symptoms.  It is noted that 38 C.F.R. Sections 4.40 and 4.45 
require the Board to consider a veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation 
of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. 
App. 7, 10 (1996).  Also see DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Because the veteran's service-connected disabilities 
have been rated based on limitation of motion, the Board 
finds that this matter must be remanded to the RO in order 
for additional development to be performed to determine the 
severity of the current disabilities due to pain, weakness, 
fatigue, etc.

In a letter dated in September 2001, the veteran was advised 
of his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)] (the VCAA) and requested to submit 
additional evidence as soon as possible, but preferably 
within sixty days.  The veteran did not respond to the RO's 
letter and a rating decision was rendered in November 2001 
granting service connection for degenerative joint disease of 
the left wrist, assigning an initial rating of 10 percent for 
that disability, and continuing the ratings of the veteran's 
other service-connected disabilities. 

The veteran appealed the November 2001 rating decision and 
requested a personal hearing before a local hearing officer 
in his VA Form 9, Appeal to Board of Veterans' Appeals, 
submitted in April 2002.  The RO scheduled a hearing for the 
veteran, however, in March 2003, the veteran cancelled his 
hearing due to a conflict in scheduling.  A report of contact 
dated March 28, 2003, shows that the veteran expressed his 
desire to have the hearing rescheduled following a period of 
recuperation from surgery.  The hearing has not been 
rescheduled.  As such, the Board finds that this matter must 
also be remanded in order for the personal hearing requested 
by the veteran to be rescheduled.

During the course of this appeal, the VCAA was signed into 
legislation.  The VCAA redefined the obligations of VA with 
respect to its duty to notify a claimant of his rights and 
responsibilities in substantiating a claim and the 
obligations of VA with respect to its duty to assist a 
claimant in the development of a claim.  Additionally, 
judicial precedent requires that VA advise a claimant not 
only of his own responsibilities with respect to gathering 
evidence, but of VA's responsibilities in obtaining specific 
evidence on behalf of a claimant.  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

As stated above, the RO advised the veteran of the change in 
the law and of his rights and responsibilities under the VCAA 
in a letter dated in September 2001.  This letter only 
allowed the veteran sixty days to respond before certifying 
the 



appeal to the Board.  The veteran did not respond to the VCAA 
notice by either submitting and/or identifying evidence to be 
obtained by VA or by waiving his rights under the VCAA.  

In September 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit), invalidated a response 
time of less than one year for VA to request the submission 
of evidence from a claimant as inconsistent with the VCAA, 
specifically 38 U.S.C.A. Section 5103(b)(1), which allows for 
a one-year response period.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).  Thus, considering 
the procedural outline as set forth in the VCAA and in the 
recent opinion of the Federal Circuit in conjunction with the 
veteran's claims folder, the Board finds that the RO must 
take this opportunity to inform the veteran that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.

Therefore, this matter is REMANDED for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, supra., 
as well as 38 U.S.C.A. Sections 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2.	The RO should schedule the veteran for 
a personal hearing as requested in his 
April 2002 VA Form 9. 

3.	The RO should schedule the veteran for 
an orthopedic examination to determine 
the severity of all of his 
disabilities.  The examiner should be 
requested to make specific findings as 
to any functional limitations due to 
pain, weakness, fatigability, and/or 
incoordination pursuant to 38 C.F.R. 
Sections 4.40, 4.45, and 4.59.  All 
appropriate clinical tests, including 
range of motion studies, should be 
performed.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
obtain additional development.  The Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence and/or argument he desires to have 
considered in connection with his current appeal.  No action 
is required of the appellant until he is notified.



	                  
_________________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




